DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 03/24/2022 is acknowledged.  Claims 14-19 are hereby withdrawn.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 and 03/03/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino (JP2015030459, cited prior art).
As to claim 1, Yoshino discloses a refillable cosmetic container system (Figure 1), comprising: an outer container (2) with an outer wall defining an inner chamber with a first opening  (top opening 2a) proximate a top of the outer container and a second opening (lower end opening 2b) proximate a bottom of the container; an inner canister (1) supported within the inner chamber of the outer container (Figure 1); a handle (6,5) proximate a bottom end of the inner canister (Figure 2), the handle configured to pass through the second opening of the outer container, wherein the handle is configured to lock the inner canister (1) to the outer container (2, as an user use the knob handle 6,5 to screw the inner canister to the outer container, the thread secure the inner canister to the outer container).  
As to claim 2, Yoshino further discloses a torque applied to the handle (6,5) locks the inner canister (1) to the outer container (2, as the rotating action by the user apply a torque to the handle knob and screws the inner canister against the outer container and lock the inner canister to the outer container).  
As to claim 3, Yoshino further discloses the inner canister (1) is rotationally supported by the outer container, and wherein a rotational force can be applied to the handle to rotate the inner canister with respect to the outer container ([0029] of the translation teaches to grip the handle knob 6 and rotate the handle 6 for the inner container to rotate so the outer thread is engage with the inner thread of the outer container).  
As to claim 4, Yoshino further discloses a torque applied to the handle (6,5) coupled the inner canister (1) to the outer container (2, as the rotating action by the user apply a torque to the handle knob and screws the inner canister against the outer container and lock the inner canister to the outer container).  
As to claims 8-9, Yoshino further discloses the outer container is reusable and the inner canister is replaceable ([0001] teaches reusing an exterior body and replacing new inner body after using up the content in the inner container).
As to claim 10, Yoshino further discloses the inner canister contains a cosmetic formula ([0002] teaches containing cosmetic such as cream and hair setting agent).
As to claim 11, Yoshino further discloses a lid (3) coupleable to the outer container.  
As to claims 12-13, Yoshino further discloses  a locking system (7,8)  configured to couple the handle of the inner canister to the outer container (the thread system locks the inner container including the handle of the inner canister to the outer container), 
the locking system comprises a first locking feature (thread 8) disposed on the handle (thread is position on the outer side of the handle since the handle is considered as 6 and its periphery 5); and a second locking feature (matching thread 9) disposed on the outer container (2); wherein the first locking features engages the second locking feature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (JP2015030459) in view of Sterner et al (WO2006008147).
As to claims 5-7, Yoshino does not disclose the handle is hingedly coupled to the inner canister, wherein the handle is moved about a hinge from a first position in which the handle is configured to pass through the second opening of the outer container and a second position in which the handle is stowed adjacent a bottom wall of the inner canister and a living hinge coupling the handle to the inner canister.  Nevertheless, Sterner discloses a container (Figure 3) with a handle portion (8), the handle is coupled to the container (Figure 3), wherein the handle is moved about a hinge from a first position in which the handle is perpendicular to the bottom of the container (Figure 3) and a second position in which the handle (8) is stowed adjacent a bottom wall of the container (Figure 1) and the hinge is a living hinge coupled the handle to the inner canister.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle portion of Yoshino with stowable handle that can hingedly coupled to the inner canister as taught by Sterner in order to have increase gripping surface and also able to pivot the hinged in a stowable position to minimize require spaced need for finger to insert into knob.  

Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736